

Exhibit 10.16
Amendments to the
WYETH SUPPLEMENTAL EMPLOYEE SAVINGS PLAN


* * *




(New material in bold and italics; deletions crossed out)




1.2        Definitions.    
(pp)    Separation From Service means a separation from service with the Company
for purposes of Section 409A, determined using the default provision set forth
in Treasury Regulation Section 1.409A-1(h); provided, however, that, for
purposes of the Grandfathered Account, “Separation from Service” shall be
determined in accordance with the terms of the Prior Plan; provided further,
however, that with respect to any Participant employed by Zoetis Inc., on and
following the date Zoetis Inc. is no longer a wholly owned subsidiary of the
Company due to a tax-free distribution to the Company’s stockholders of all or a
portion of its equity interest in Zoetis, Separation From Service means a
separation from service with the Company for purposes of Section 409A,
determined using the default provision set forth in Treasury Regulation Section
1.409A-1(h). Notwithstanding the foregoing, if a Participant would otherwise
incur a Separation from Service in connection with a sale of assets of the
Company, the Company shall retain the discretion with respect to the 409A
Account to determine whether a Separation from Service has occurred in
accordance with Treasure Regulation Section 1.409A-1(h)(4).





